DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 8/18/2022.
Claims 1, 5, and 8-9 are amended by this Examiner’s Amendment.
Claims 1-9 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. Jubin Dana (Applicant's Representative, Reg. No. 41,400) on 9/6/2022.  The application has been amended as follows:

IN THE CLAIMS:
The list of the Examiner-amended claims will replace all the prior version(s) of corresponding numbered claims on record.
(Currently Amended)
line 5: insert " and having a dedicated address range within the cache IP" after "cache lines of the cache IP"
(Currently Amended)
line 6: insert " and having a dedicated address range within the cache IP" after "cache lines of the cache IP"
(Currently Amended)
line 3: insert " and have a dedicated address range within the cache IP " after "cache lines of the cache IP"
(Currently Amended)
line 2: insert " and have a dedicated address range within the cache IP" after "cache lines of the cache IP"
END OF AMENDMENT

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application increase system reliability by implementing techniques for automatically flushing lines of cache that are within an address range within the cache.
The most similar prior art to the inventions of the instant application is a combination of U.S. Patent No. 5,895,487 ("Boyd") in view of U.S. Patent No. 5,586,293 ("Baron") in view of USPGPUB 2013/0166846 ("Gaur") and further in view of non-patent literature "FPGA Implementations of a Configurable Cache/Scratchpad Memory with Virtualized User-Level RDMA Capability" ("Kalokerinos").  The combination of Boyd, Baron, Gaur, and Kalokerinos teaches a cache memory in which data is periodically flushed from the cache memory to main system memory.
The combination of Boyd, Baron, Gaur, and Kalokerinos neither teaches nor suggests the claimed combination of features of the inventions of the instant application.  Specifically, the claimed feature of "…a plurality of service registers, wherein each service register stores maintenance operations information, which includes at least one of initialization and management of the cache IP, the plurality of service register being distinct from cache lines of the cache IP and having a dedicated address range within the cache IP…" in combination with the other claimed features of the inventions of the instant application is neither taught nor suggested by the combination of Boyd, Baron, Gaur, and Kalokerinos.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHAPPELL whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:30AM - 6:00 PM, Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Daniel C. Chappell/             Primary Examiner, Art Unit 2135